Citation Nr: 0202701	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  98-09411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to a rating higher than 30 percent for service-
connected post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Debra M. Rabin, Attorney at 
Law







INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1970.

This case came to the Board of Veterans' Appeals (Board) from 
a December 1997 RO decision which granted service connection 
and a 30 percent rating for PTSD; the veteran appealed for a 
higher rating.  A July 2000 Board decision denied a higher 
rating for PTSD.  The veteran then appealed to the U.S. Court 
of Appeals for Veterans Claims (Court).  In an April 2001 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the case remanded to the Board.  By an April 2001 order, 
the Court granted the joint motion.

The case was subsequently returned to the Board, and in 
December 2001 the veteran's attorney submitted additional 
evidence and argument.  Initial RO consideration of the 
additional evidence was waived pursuant to 38 C.F.R. 
§ 20.1304 (2001).


REMAND

In a letter to his attorney in November 2001, the veteran 
reported he was receiving psychiatric treatment at the VA 
Medical Center (VAMC) in Richmond.  With the letter to his 
attorney, the veteran enclosed a copy of a February 2001 VA 
compensation examination which was performed at the VAMC in 
Richmond in February 2001.  The February 2001 VA compensation 
examination noted the claims folder was not available for the 
doctor's review, although some electronically stored records 
were reviewed.  The doctor referred to VA and non-VA 
psychiatric and substance abuse treatment in recent years; 
the records of such treatment are not in the claims folder.  
An earlier statement in the file notes that the veteran was 
scheduled to begin full-time VA vocational rehabilitation 
training in August 2000; it is unknown whether he ever began 
that training program or is still in it.

Under the circumstances of this case, there is a further VA 
duty to assist in developing evidence pertinent to the claim 
for a higher rating for PTSD.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  Copies of all 
additional treatment records from recent years, and any VA 
vocational rehabilitation records, should be obtained.  
Additionally, another VA psychiatric examination should be 
provided (with the doctor reviewing records in the claims 
folder).

Accordingly, the case is remanded for the following 
development:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him during and since 
1996 for psychiatric and substance abuse 
problems.  The RO should then obtain 
copies of the related medical records 
which are not already in the claims 
folder.  This includes, but is not 
limited to, all sources listed in the 
February 2001 VA compensation examination 
(VAMC Richmond, Vet Center, Dr. James 
Sellman and Commonwealth Catholic 
Charities).

2.  The RO should ascertain whether the 
veteran entered VA vocational 
rehabilitation training as scheduled, in 
or about August 2000.  If he did, all VA 
vocational records, including counseling 
records, should be obtained and 
associated with the claims folder for the 
duration of the appeal.

3.  The veteran should undergo a VA 
social and industrial survey.  This 
should include obtaining accurate 
information on employment, earnings, 
training, and social activities since 
1996.

4.  After the above evidence is added to 
the claims folder, the veteran should 
undergo a VA psychiatric examination to 
determine the severity of his PTSD.  The 
claims folder must be provided to and 
reviewed by the doctor in conjunction 
with the examination, and the examination 
report should note that such has been 
accomplished.  All signs and symptoms 
necessary for rating PTSD under 
Diagnostic Code 9411 should be reported.  
The doctor should assess the degree of 
occupational and social impairment due 
exclusively to PTSD.  A Global Assessment 
of Functioning (GAF) score should be 
assigned and explained.

5.  Thereafter, the RO should review the 
claim for a higher rating for PTSD.  If 
indicated, "staged ratings" should be 
assigned.  See Fenderson v. West, 12 
Vet.App. 119 (1999).  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


